DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,927,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendment submitted 5/12/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments on 5/12/22.
The obviousness type double patenting rejections are withdrawn in view of the approved Terminal Disclaimer received 5/12/22.
Considering the claim rejections under 35 USC 103 over Paxton et al (US 6,936,140) taken in combination with Duesel Jr et al (US 2015/0157953) and Ogura et al (US 2006/0000355), applicant argues the amendments to the independent claims 1, 13 and 25, no longer render obvious the instant claims, wherein the wastewater heating tracking within the interior of an exhaust collector is utilized wherein the wastewater heating track is surrounded by turbine exhaust that heats wastewater while it is being fluidly communicated, as argued Paxton does not teach the configuration of the wastewater heating track with the turbine exhaust as claimed (see arguments page 13-14) and further references fail to cure these deficiencies (see arguments pages 15-19).
Claims 1-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772